Mr. Justice Dever delivered the opinion of the court. 2. Municipal corporations-—what is duty of city as to removal of ashes from place of property owner. A city, in the absence of legislation assuming the responsibility, cannot be compelled to remove ashes from the place of a property owner, since the duty to make such removal rests primarily upon the owner or occupant. 3. Municipal corporations, § 83*—how ordinance should he construed. An ordinance should be construed so as to give all parts thereof effect, if possible. 4. Mandamus, § 6*—when will not lie to compel the removal of ashes from premises of property owner. Mandamus will not lie to compel the removal of ashes from the apartment premises of a property owner by a city where there is no ordinance assuming the liability, since such owner is not entitled of right to such service, and it is immaterial that an ordinance is discriminating and invalid in providing for the removal of ashes from a certain class of residences free of charge.